DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 5/7/21, with respect to the rejection of claims 1 and 15 under 35 USC 102 have been fully considered and are persuasive.  The rejection of claims 1 and 15 under 35 USC 102 has been withdrawn. 

Applicant's arguments filed 5/7/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the soap receptacle is installed in the cover) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 8 requires that the soap receptacle be “removably disposed in the front portion”. Frankel teaches a soap receptacle (14) comprising an attachment portion which is received inside of the front portion of a bath spout cover, as such the soap receptacle is “removably disposed in the front portion”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,424,129 (Henderson) in view of US 5,125,577 (Frankel).
	Regarding claim 8, Henderson discloses a bath spout cover (10) comprising:
	a body structure (12) having an upper portion (14), two sides (16/18) extending from the upper portion and a front portion (20);
	at least one strap (24) contained within the body structure (Fig. 2 – strap is within body structure) and connecting an inner side of the two sides by a locking mechanism (Fig. 2 – 
	However Henderson does not disclose the inclusion of a soap receptacle removably disposed in the front portion of the body structure. 
	Frankel teaches a bath spout cover (10) comprising a soap receptacle (14) removably disposed in the front portion of the body structure (Fig. 1 and 2 – portion 32 of receptacle 14 inserts into receptacle 28 of the front portion of the cover).
	It would have been obvious to one of ordinary skill in the art to provide a soap receptacle removably disposed in the front portion of the body structure, as taught by Frankel, to provide a convenient and aesthetically pleasing means for storing and dispensing soap while bathing.

	Regarding claim 15, Henderson discloses a bath spout cover (10) comprising:
	a body structure (12) having an upper portion (14), two sides (16/18) extending from the upper portion and a front portion (20);
	at least one strap (24) connecting an inner side of the two sides,
	wherein the at least one strap is secured to at least one of the inner sides of the two sides via at least one locking mechanism (29) (locking mechanisms 29 engage the interior and exterior sides of the walls) that locks the strap within the body structure (Fig. 2 – strap is within the body structure). 
	However Henderson does not disclose the inclusion of a soap receptacle disposed in the front portion of the body structure.
	Frankel teaches a bath spout cover (10) comprising a soap receptacle (82) disposed in a front portion of the body structure (can also be removably installed (14) within the front portion).
.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
Claims 10-13, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Previously presented prior art US 8,371,514 (Finell) teaches a bath spout cover with a soap receptacle formed in a front portion.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754